IN THE SUPREME COURT OF IOWA
                              No. 11–1106

                           Filed May 10, 2013


CHARLES R. COFFEY,

      Appellant,

vs.

MID SEVEN TRANSPORTATION COMPANY and
GREAT WEST CASUALTY COMPANY,

      Appellees.


      Appeal from the Iowa District Court for Polk County, Richard G.

Blane, II, Judge.



      An injured employee appeals an adverse ruling by the district court

dismissing his review-reopening petition because it was untimely filed.

AFFIRMED IN PART, REVERSED IN PART, AND CASE REMANDED

WITH DIRECTIONS.



      Charles E. Cutler and Amanda R. Rutherford of Cutler Law Firm,
P.C., West Des Moines, for appellant.



      Stephen W. Spencer and Christopher S. Spencer of Peddicord,

Wharton, Spencer, Hook, Barron & Wegman, LLP, West Des Moines, for

appellees.
                                     2

WIGGINS, Justice.

      An injured employee petitioned to review-reopen a workers’

compensation claim under Iowa Code section 85.26(2) (2007), seeking

additional workers’ compensation benefits from the employer and its

insurer.   The workers’ compensation commissioner and district court

rejected the petition as untimely.       The injured employee also sought

reimbursement for additional postarbitration medical expenses.        The

commissioner rejected, and the district court affirmed denial of,

reimbursement for some of the medical expenses, finding substantial
evidence did not support a causal connection between the work-related

injury and certain claimed expenses.          Next, the injured employee

requested that the commissioner, and later the district court, determine

the amount of workers’ compensation benefits still owed by the employer

and its insurer. Finally, the injured employee asked the district court to

decide whether the commissioner needed to enter an additional order

compelling payment to enforce the arbitration award for the unpaid

benefits. The commissioner did not provide the requested calculation,

but did rule that the compel-payment order was unnecessary, because

the injured employee could seek a judgment to enforce the award under

Iowa Code section 86.42. The district court affirmed.

      On appeal, we reverse that part of the district court judgment

affirming the commissioner’s ruling on the statute of limitations for a

petition for review-reopening.   Accordingly, we remand the case to the

district court to reverse the commissioner’s decision regarding the

statute of limitations and to remand the case to the workers’

compensation commissioner with directions. The district court should
direct the commissioner first to determine the outstanding amounts

under the arbitration award and the review-reopening decisions for
                                           3

medical expenses, mileage, healing period, permanent partial disability,

interest, and other amounts due under these decisions.                      Next, the

commissioner should determine the credit due to the employer and its

insurer in light of the third-party settlements.

      We affirm that part of the district court judgment affirming the

commissioner’s ruling that addressed which medical expenses are

causally connected to the work-related injury.

      I. Facts.

      Charles Coffey worked full-time for Mid Seven Transportation
Company as an over-the-road truck driver.                    Great West Casualty

Company is the workers’ compensation insurer for Mid Seven.1

      On February 8, 1994, while working in Missouri, Coffey fell on an

icy parking lot at a truck stop and an eighteen-wheel tractor-trailer

struck him and ran over his left leg and foot. The facts of this incident

are not in dispute. Coffey sustained a left medial malleolar fracture and

suffered from compartment syndrome in his left leg.

      After several surgeries, Coffey began extensive physical therapy.

Coffey was motivated to rehabilitate so he could begin working again, but

has been unable to return full-time. Coffey reached maximum medical

improvement in August 1994.

      Coffey also suffers from post-polio syndrome (PPS).                This causes

whole-body fatigue, muscle weakness, pain, and cramping in both legs,

the pelvis, and the lower back.             Other symptoms include difficulty

breathing and swallowing.



      1For  clarity, the opinion refers to Mid Seven and Great West collectively as “Mid
Seven.”   Great West is only referred to by name where it acted independent of Mid
Seven.
                                      4

      Physicians have indicated Coffey cannot return to work as a truck

driver. Since the accident, Coffey worked part-time during 1996, 1997,

and briefly in 1998 as a substitute school bus driver.         The most he

earned annually was $7800 before terminating his employment due to

medical complications relating to his right shoulder.

      Coffey applied for and received social security disability benefits for

PPS. The Social Security Administration found Coffey was disabled as of

June 26, 1997, and awarded benefits starting that December.           Coffey

receives approximately $1192 per month.
      II. Prior Proceedings.

      Prior to filing his workers’ compensation claim, Coffey entered into

a settlement with a third party.     On December 22, 1997, he settled a

third-party claim for $275,000.           After the payment of fees, legal

expenses,   and    employer–insurer       reimbursements,   Coffey   received

$134,784.95.

      Coffey then filed a claim with the workers’ compensation

commissioner on January 28, 1998. Coffey claimed injury to his back,

leg, and head. He also indicated the accident caused PPS. Mid Seven

answered on February 2, admitting the work-related injury occurred on

the date specified on the face of the petition.

      Prior to the arbitration decision, Mid Seven made workers’

compensation payments to Coffey totaling $70,783.19.           This amount

included healing period, permanent partial disability, medical expenses,

and mileage. There is no indication the parties filed a memorandum of

agreement controlling the payment of benefits.

      In late 2001, before the arbitration hearing, Coffey and his wife
entered into another third-party settlement for $100,000. The parties to

the settlement allocated $60,000 of this amount to the settlement of
                                    5

Coffey’s wife’s claim for loss of consortium. Of the remaining $40,000

allocated to Coffey, he netted $24,634.14 after the payment of legal fees

and expenses.

        After rescheduling the arbitration proceeding numerous times at

the request of the parties, the hearing occurred on September 5, 2002.

The deputy commissioner found Coffey was entitled to workers’

compensation benefits.     The deputy commissioner also determined

Coffey’s work-related accident caused PPS, which disabled not just his

extremities, but caused him a seventy-five percent industrial disability.
However, the deputy commissioner found Coffey’s pulmonary, cardiac,

vascular, and thyroid problems, as well as bladder cancer and issues

related to his spinal column and shoulders, were not work-related.

        Based on these findings, the deputy commissioner ordered Mid

Seven to pay Coffey 375 weeks of permanent partial disability benefits

starting from August 16, 1994, at the weekly benefit rate of $472.18 per

week. As Mid Seven had underpaid healing period benefits at the rate of

$392.33 from February 9, 1994, through August 15, 1994, the deputy

ordered Mid Seven to satisfy that obligation by paying Coffey $79.85 per

week.    Mid Seven was also ordered to pay certain disputed medical

expenses, including travel costs for all PPS-related medical care.   Mid

Seven was required to pay accrued benefits in a lump sum with interest

at the rate allowable by law, while receiving a credit for all benefits

previously paid. The arbitration award assessed the costs to Mid Seven.

        An intra-agency appeal followed. The commissioner affirmed the

deputy commissioner’s decision without modification on March 23, 2004.

        Mid Seven then sought judicial review of the agency decision,
claiming the commissioner erred in finding Coffey developed PPS from

the work-related injury and in setting Coffey’s rate of compensation at
                                           6

$472.18 per week.           The district court affirmed the commissioner’s

decision.

         We transferred Mid Seven’s appeal to the Iowa Court of Appeals.

The court of appeals affirmed the district court’s decision.               We denied

Mid Seven’s application for further review on January 11, 2006.

         On January 18, Mid Seven wrote to Coffey’s attorney, stating the

third-party recoveries totally covered Coffey’s workers’ compensation

award, but asked if the attorney contended any sums were due to Coffey.

Coffey’s attorney responded on January 20, indicating he would “be
happy to go back and look to see what we think is due on this award. . . .

[A]t least one-third of the amount awarded is due.”

         Four days later, counsel for Mid Seven wrote the following to

Coffey’s attorney: “I appreciate you letting us know what percentage

contingency you had for the Workers’ Compensation case.”                    The same

correspondence communicated Mid Seven’s claim of a $415,0002 credit

on any award.          Counsel for Mid Seven calculated the employer’s

underpayment of weekly benefits owed under the agency’s appeal

decision to be $154,719.26. The $154,719.26 equaled an underpayment

of $7129.49 due to the higher weekly benefit rate awarded by the

commissioner plus $147,589.77 for an additional 312 weeks and 4 days

of weekly benefits. Counsel’s calculation of the underpayment total did

not include any amount for mileage, medical payments, or interest owed

by Mid Seven under the final agency decision.                Because the available

credit     arising   from     the   third-party      settlements      exceeded      the


         2MidSeven’s claim of a $415,000 credit appears to be an error. The prior third-
party settlements grossed Coffey $315,000. The amount previously paid by Coffey to
Mid Seven was $70,904.33. Thus, the gross credit available to Mid Seven could not
exceed $244,095.67.
                                         7

underpayment of weekly benefits as calculated by Mid Seven’s counsel,

the letter further stated:

      Under relatively recent Supreme Court precedent, it appears
      that all we owe would be a reimbursement of attorney fees to
      your client reimbursing him for attorney fees paid in the third
      party case to establish our credit. I understand now that you
      had a one-third attorney fee arrangement. A one-third fee of
      $154,719.26 of the credit being used comes to $51,573.09. I
      have asked my client to send you a check in that amount
      made payable to Mr. Coffey.

      ....

      Please let me know if you have any disagreement with our
      math or any other problems or questions.

(Emphasis added.)

      In response, Coffey’s attorney sent a letter to counsel for Mid Seven

on January 30, disagreeing with Mid Seven’s calculation of its credit

against   its   obligation   to   make       additional   payments   under   the

commissioner’s decision.      This letter claimed Mid Seven owed Coffey

more than $154,719.26. Nonetheless, Great West issued a check that

same day to “Charles Coffey and Charles Cutler, His Attorney” for

“Reimbursement of Attorney Fees.” The check amount was $51,573.09—

one-third of the total amount of benefits Mid Seven claimed it owed

under the commissioner’s appeal decision.
      On April 2, 2008, Coffey filed a petition for review-reopening under

Iowa Code section 85.26(2). Coffey sought additional disability benefits,

reimbursement of medical expenses, an order requiring Mid Seven to pay

the amount still due under the final agency decision, and a calculation of

the credit to which Mid Seven was entitled as a consequence of the third-

party recoveries. A deputy commissioner held a hearing on the petition
and found the claim for additional disability benefits was untimely under

the applicable statute of limitations.              The deputy commissioner
                                     8

concluded the statute of limitations on Coffey’s review-reopening claim

for additional weekly benefits commenced running on March 23, 2004,

the date of the intra-agency appeal decision.      Specifically, the deputy

commissioner’s decision stated:

      I find the [workers’ compensation] statute is not ambiguous.
      I find the three year statute of limitations period for filing a
      petition in review-reopening set forth in Iowa Code section
      85.26(2) contemplates, where no payment of weekly benefits
      occurs after the award, that the three year period runs from
      the final agency action awarding benefits, as it is that date
      on which the award to be reviewed comes into existence. In
      this case, that occurred when the workers’ compensation
      commissioner issued his appeal decision on March 23, 2004.
      Three years from that date is March 23, 2007. Claimant did
      not file his petition for review-reopening until April 2, 2008.

      However, the deputy commissioner did order Mid Seven to pay the

work-related medical expenses proved by Coffey at the hearing.

Nevertheless, the deputy commissioner did not determine the amount

still due, if any, under the commissioner’s appeal decision or the credit to

which Mid Seven was entitled as a consequence of the third-party

settlements.    The deputy commissioner found Mid Seven’s payment of

$51,573.09 to Coffey was not intended as benefits by either party, but

rather as reimbursement of Coffey’s attorney fees incurred in achieving

the third-party settlements. Finally, the deputy commissioner concluded
an order compelling additional payment by Mid Seven was unnecessary

because Coffey could seek a judgment under Iowa Code section 86.42.

      Both parties sought an intra-agency appeal of the review-reopening

decision.      The commissioner thereafter issued an appeal decision

upholding the conclusion that Coffey’s review-reopening petition was

untimely. However, the commissioner reversed the previous finding that
Mid Seven must pay all of the medical expenses Coffey proved at the

hearing on the review-reopening petition.       The commissioner found
                                    9

Coffey failed to prove that most of the medical expenses were causally

connected to his work-related injury. The commissioner’s ruling affirmed

the deputy’s conclusion that no further order requiring Mid Seven to pay

the medical expenses was necessary because Coffey could seek a

judgment for those expenses under Iowa Code section 86.42.

      Coffey filed a motion to reconsider the review-reopening appeal

decision.   The commissioner denied the motion.       Coffey then sought

judicial review. The district court affirmed the commissioner’s decision.

Coffey appeals.
      III. Issues.

      In this appeal, we are required to determine when the statute of

limitations for a review-reopening petition commences when an employer

and its insurer are entitled to credit under Iowa Code section 85.22(1) for

benefits due.     Next, we must decide if the commissioner erred in

identifying the medical expenses causally connected to Coffey’s work-

related injuries. Finally, we must determine whether the commissioner

erred in failing to calculate the total benefits due to Coffey under the

commissioner’s appeal decision and whether a compel-payment order is

a feasible method of enforcement if the calculation reveals Mid Seven has

not fully paid all of the workers’ compensation benefits owed under that

decision.

      IV. Standard of Review.

      An individual adversely affected by an action of the workers’

compensation commissioner is entitled to judicial review under the Iowa

Administrative Procedures Act (IAPA).    Iowa Code § 86.26.     Iowa Code

section 17A.19(10) of the IAPA governs judicial review of administrative
agency decisions.    NextEra Energy Res. LLC v. Iowa Utils. Bd., 815
N.W.2d 30, 36 (Iowa 2012). When we review the district court decision,
                                      10

we apply the standards of the IAPA to determine if we would reach the

same conclusions as the district court. Xenia Rural Water Dist. v. Vegors,

786 N.W.2d 250, 252 (Iowa 2010).

      This appeal concerns the interpretation of sections 85.22(1) and

85.26(2). “If the legislature clearly vested the agency with the authority

to interpret the statute at issue,” we reverse the agency decision only

when its interpretation is “ ‘irrational, illogical, or wholly unjustifiable.’ ”

NextEra, 815 N.W.2d at 37 (quoting Doe v. Iowa Dep’t of Human Servs.,

786 N.W.2d 853, 857 (Iowa 2010)). However, if the legislature did not
clearly vest the agency with such authority, we will reverse the agency

decision if it relies on an erroneous interpretation of the law. Id.

      We have previously held the legislature has not delegated any

special powers to the workers’ compensation commissioner regarding

statutory interpretation of Iowa Code chapter 85, which governs workers’

compensation.     Waldinger Corp. v. Mettler, 817 N.W.2d 1, 4–5 (Iowa

2012).   The same analysis applies to sections 85.22(1) and 85.26(2).

Accordingly, we conclude the legislature has not clearly vested the

agency with interpretive authority for these statutes.          Therefore, we

review the questions of statutory interpretation in this instance for errors

at law. Iowa Code § 17A.19(10)(c); see also Xenia, 786 N.W.2d at 252–53.

      The second issue on appeal concerns the commissioner’s finding of

fact that only certain medical expenses were causally connected to the

work-related injury. When reviewing the commissioner’s findings of fact,

the following principles guide our review:

      The industrial commissioner’s findings have the effect of a
      jury verdict. We may reverse the commissioner’s findings of
      fact only if they are unsupported by substantial evidence in
      the record made before the agency when the record is viewed
      as a whole. Evidence is substantial if a reasonable mind
      would find it adequate to reach the same conclusion. An
                                   11
      agency’s decision does not lack substantial evidence because
      inconsistent conclusions may be drawn from the same
      evidence.

2800 Corp. v. Fernandez, 528 N.W.2d 124, 126 (Iowa 1995) (citations

omitted). We further define substantial evidence as:

      the quantity and quality of evidence that would be deemed
      sufficient by a neutral, detached, and reasonable person, to
      establish the fact at issue when the consequences resulting
      from the establishment of that fact are understood to be
      serious and of great importance.

Iowa Code § 17A.19(10)(f)(1).

      We look to the whole record made before the agency to determine

whether substantial evidence supports the commissioner’s decision. Id.

§ 17A.19(10)(f).   We do not consider the evidence insubstantial merely

because we may draw different conclusions from the record.      Arndt v.

City of Le Claire, 728 N.W.2d 389, 393 (Iowa 2007).

      V. Statute of Limitations.

      Iowa Code section 85.26(2) contains the statute of limitations for

review-reopening proceedings. It provides in relevant part:

      An award for payments or an agreement for settlement
      provided by section 86.13 for benefits under this chapter or
      chapter 85A or 85B, where the amount has not been
      commuted, may be reviewed upon commencement of
      reopening proceedings by the employer or the employee
      within three years from the date of the last payment of
      weekly benefits made under the award or agreement.

Iowa Code § 85.26(2).       All parties acknowledge a review-reopening

petition must be filed within three years from the date of the last

payment of weekly benefits made under the award or agreement.

However, the parties disagree on when the date of last payment occurred

on this record, given that Coffey received third-party settlements before
the arbitration decision, allegedly offsetting any benefits due to Coffey

because of the employer’s subrogation rights under section 85.22(1).
                                      12

      Mid Seven argues the three-year statute of limitations for the

review-reopening petition commenced from the date the commissioner

issued the arbitration award.         The commissioner agreed with this

interpretation of section 85.26(2).

      Coffey challenges this conclusion with two arguments. First, if the

three-year limitation period commences on the date the commissioner

issues the award, Coffey contends the $51,573.09 payment by Mid Seven

constituted weekly benefits under the award; therefore, the statute of

limitations commenced on the date of that payment.           Second, Coffey
argues the three-year limitation period did not commence until this court

denied further review of the arbitration action.

      When     interpreting   a   statute   contained   in   the   workers’

compensation act, our goal “ ‘is to determine and effectuate the intent of

the legislature.’ ” Second Injury Fund of Iowa v. George, 737 N.W.2d 141,

147 (Iowa 2007) (quoting United Fire & Cas. Co. v. St. Paul Fire & Marine

Ins. Co., 677 N.W.2d 755, 759 (Iowa 2004)) (internal quotation marks

omitted).   We determine legislative intent by looking at the language

chosen by the legislature. Id. In doing so, we adopt “ ‘a reasonable or

liberal construction which will best effect, rather than defeat, the

legislature’s purpose.’ ” Id. (quoting United Fire, 677 N.W.2d at 759).

      The plain language of the statute requires the three-year period to

commence from “the date of the last payment of weekly benefits made

under the award or agreement.” Iowa Code § 85.26(2). In this record, a

factual dispute exists concerning the date Mid Seven made its last

payment of weekly benefits to Coffey. Coffey asked the commissioner to

determine this factual dispute in his petition for review-reopening.
Instead of resolving this issue, the commissioner framed the legal

question as follows: “[H]ow is the statute to be interpreted in terms of a
                                    13

statute of limitations for bringing a review-reopening action when no

weekly benefits were paid after the arbitration decision?” Essentially, the

commissioner agreed with Mid Seven that no further benefits were owed

to Coffey after the arbitration award because of the credit due to the

employer and its insurer under section 85.22(1).

      Under this record, we cannot say the section 85.22(1) credit

covered all the weekly benefits awarded in the arbitration proceeding.

This conclusion is required in light of Coffey’s claim that not all of the

weekly benefits owed by Mid Seven were offset by the credit, given the
amount of interest due on those benefits and the failure of Mid Seven to

pay all the medical bills, mileage, and interest awarded under the

arbitration decision. We agree with Coffey that the commissioner must

first decide these issues of fact before determining the date of

Mid Seven’s last payment of weekly benefits under the arbitration award.

      Consequently, we must remand this case to the commissioner for a

determination of whether all benefits owed by Mid Seven under the

arbitration award, plus interest, were offset by the credit Mid Seven was

entitled to receive pursuant to section 85.22(1) as a consequence of the

third-party settlements.   In making this calculation, the commissioner

should be aware that we have recognized that when the injured employee

receives a third-party settlement prior to the employer or its insurer

paying all the benefits due under an arbitration award, the proper way to

calculate attorney fees is using the periodic payment method. Ewing v.

Allied Const. Servs., 592 N.W.2d 689, 691 (Iowa 1999).        The periodic

payment method requires the commissioner to calculate the date of the

last payment of weekly benefits made under the award or agreement as
the date the employer was required to make the last payment under the
                                    14

award, even if the setoff would not require the employer to make future

payments after the arbitration decision.

      If, after sorting out these matters, the commissioner finds Mid

Seven still owed Coffey weekly benefits after the date of the arbitration

decision, notwithstanding the offset occasioned by the third-party

recoveries, the commissioner then must determine whether Mid Seven

has paid the last installment of weekly benefits—and if it has, the date

when that last payment of weekly benefits was paid. If the commissioner

finds Mid Seven still owed Coffey weekly benefits after the arbitration
award notwithstanding any offset allowed as a consequence of Coffey’s

third-party recoveries under section 85.22(1), the three-year statute of

limitations for Coffey’s petition for review-reopening began on the date

Mid Seven made the last payment of weekly benefits.

      However, if the commissioner finds Mid Seven is deemed to have

paid all weekly benefits prior to the date of the arbitration award because

of the credit afforded to it under section 85.22(1), we still must determine

the date on which the statute of limitations commences.

      Coffey’s first argument is that Mid Seven’s payment of $51,573.09

constituted weekly benefits paid under the award.        Therefore, Coffey

suggests the statute of limitations commenced when that payment was

made, deeming his petition for review-reopening timely.        We disagree

with this argument for several reasons.

      First, if the commissioner determines Mid Seven is credited with

full payment of its obligations under the arbitration award as a

consequence of Coffey’s recoveries against the third-parties prior to the

date of the $51,573.09 payment, that amount could not have been paid
for weekly benefits because the credit under section 85.22(1) had already

satisfied Mid Seven’s obligation to pay weekly benefits under the award.
                                    15

      Second, the statute giving the employer or its insurer subrogation

rights states:

      If compensation is paid the employee or dependent or the
      trustee of such dependent under this chapter, the employer
      by whom the same was paid, or the employer’s insurer which
      paid it, shall be indemnified out of the recovery of damages
      to the extent of the payment so made, with legal interest,
      except for such attorney fees as may be allowed, by the
      district court, to the injured employee’s attorney or the
      attorney of the employee’s personal representative, and shall
      have a lien on the claim for such recovery and the judgment
      thereon for the compensation for which the employer or
      insurer is liable.

Iowa Code § 85.22(1).

      The statute clearly provides that the employer or its insurer must

pay its share of attorney fees to the injured employee’s attorney. We have

construed section 85.22(1)’s purpose as ensuring a fair distribution of

attorney fees between the employee and the employer or its insurer when

the efforts of the employee’s attorney result in a third-party settlement.

Farris v. Gen. Growth Dev. Corp., 381 N.W.2d 625, 627 (Iowa 1986).

Thus, the language of the statute makes clear that such payments are a

reimbursement for attorney fees, not weekly benefits. As Coffey already

paid attorney fees to his counsel for services rendered in achieving the

third-party settlements, Coffey’s attorney would be receiving double
attorney fees or a windfall if he were allowed to collect and retain

additional attorney fees from the employer for the same services.      See

Iowa Ct. R. 32:1.5 (discussing appropriate fees for legal services). Hence,

in this case, Coffey’s attorney was obligated to pay Coffey the fees

received from Mid Seven as a reimbursement for attorney fees previously

paid, rather than as weekly benefits paid by Mid Seven.
      The next argument made by Coffey is that if Mid Seven paid all

weekly benefits prior to the date of the arbitration award because of the
                                    16

credit afforded by the third-party settlements, the statute of limitations

commenced when this court denied the application for further review of

the arbitration proceeding.

      We do not have any caselaw interpreting the phrase, “the date of

the last payment of weekly benefits made under the award or

agreement,” to instruct when the limitation period commences, where an

injured employee receives a third-party settlement that offsets the

employer’s obligation to pay weekly benefits before the commissioner files

his arbitration award.   However, we do have caselaw interpreting this
language where there has been a prior award of medical expenses, but

no weekly benefits. Beier Glass Co. v. Brundige, 329 N.W.2d 280, 287

(Iowa 1983).

      There, we interpreted section 85.26(2) and held where only medical

benefits and no weekly benefits are awarded or agreed upon, the three-

year statute of limitations commences from the date of the arbitration

award or the filing of a memorandum of agreement. Id. This conclusion

furthers the goal of liberally construing workers’ compensation statutes

in favor of the employee and provides certainty and predictability in

results by using a readily identifiable event as the date when the

limitation period commences. Id.

      The same rationale applies when an injured employee receives a

third-party settlement that offsets the employer’s entire obligation to pay

weekly benefits before the commissioner files the arbitration award. In

this situation, until the commissioner enters an award as to the healing

period or permanent partial disability, or the parties establish the healing

period or permanent partial disability by filing a memorandum of
agreement, the injured employee has no legally established entitlement to

these weekly benefits.        There may be times when the employer’s
                                      17

obligation to pay weekly benefits is fully satisfied before the injured

employee’s entitlement to weekly benefits is determined by final agency

action or on judicial review of agency action. It would be unfair if the

limitations period governing a claimant’s time to file a review-reopening

petition commenced from a date unknown by the injured employee.

Moreover, by using the arbitration award date, the injured employee, the

employer, and its insurer have a readily identifiable event defining when

the limitation period for review-reopening proceedings commences.

      Coffey   argues   the     limitations   period   for    review-reopening
proceedings commences when either party exhausts its appeal.                 He

contends this is the truly final date of the award. There is no merit to

such an argument. As soon as the commissioner’s decision is final, our

district courts are required “to enter a judgment in conformance with the

workers’ compensation award.”        Rethamel v. Havey, 679 N.W.2d 626,

628 (Iowa 2004).     In other words, the award is enforceable by the

collection process once the court enters the judgment. It would be unfair

to the employer and its insurer to toll the limitation period pending the

appeal   process   when       the   injured   employee       can   enforce   the

commissioner’s decision in the district court without delay.

      Accordingly, we hold where an injured employee receives a third-

party settlement completely satisfying the employer’s obligation to pay

weekly benefits before the commissioner files the arbitration award, the

three-year statute of limitations in section 85.26(2) commences from the

date of the arbitration award.        Consistent with our opinion in this

matter, the agency shall, on remand, make findings necessary for its

determination of whether Mid Seven’s obligation to pay weekly benefits
was completely satisfied by Coffey’s recoveries from the third parties. If

the commissioner determines on remand that Mid Seven’s obligation to
                                     18

pay weekly benefits under the arbitration award was not completely

satisfied by the recoveries from the third parties, the statute of

limitations on Coffey’s review-reopening petition will commence running

on the date Mid Seven makes its last payment of weekly benefits under

the arbitration award. See Iowa Code § 85.26(2).

      VI. Medical Expenses.

      In the original arbitration decision, the commissioner found

Coffey’s PPS was work-related and ordered Mid Seven to be “liable for all

medical   expenditures   incurred    because   of   claimant’s   post   polio
syndrome.” Thus, the commissioner ordered Mid Seven to cover Coffey’s

section 85.27 medical expenses including “reasonable surgical, medical,

dental, osteopathic, chiropractic, podiatric, physical rehabilitation,

nursing, ambulance and hospital services and supplies for all conditions

compensable under the workers’ compensation law.”

      In his petition for review-reopening, Coffey seeks additional

benefits for PPS treatment, daytime somnolence, right knee and ankle

osteoarthritis—conditions Coffey claims were caused or aggravated by

PPS, a work-related condition.       After intra-agency appeal of Coffey’s

review-reopening   petition,   the   commissioner    found   the   evidence

insufficient to support a causal connection between Coffey’s daytime

somnolence and osteoarthritis in relation to his PPS. The district court

affirmed. The district court concluded,

      [T]here is substantial evidence in the record to support the
      Commissioner’s determination that Coffey failed to meet his
      burden of proof on some of the new medical expenses he
      claimed were causally connected to his work injury and/or
      his work-related condition.

However, the district court found Mid Seven is still liable for the cost of
treatment at the University of Iowa on November 28, 2007, in the
                                    19

amount of $808, as well as the treatment at Lucas County Health Center

from October 27 to October 31, 2008, in the amount of $609.

      We can only reverse the district court if we find the record does not

contain substantial evidence supporting the commissioner’s finding that

certain medical expenses were not work-related. To recover for medical

expenses in a workers’ compensation action, the employee must

demonstrate the personal injuries “ar[ose] out of and in the course of the

employment.” Iowa Code § 85.3(1). The burden rests upon Coffey “to

show by a preponderance of the evidence that [these conditions] arose
out of and in the course of his employment.” Dunlavey v. Econ. Fire &

Cas. Co., 526 N.W.2d 845, 849 (Iowa 1995).         To determine whether

Coffey has met this burden, we ask whether the “commissioner’s decision

is supported by substantial evidence in the record made before the

agency when that record is viewed as a whole.” Id.; accord Iowa Code §

17A.19(10)(f).   Under the definition of substantial evidence found in

section 17A.19(10)(f)(1), we find the commissioner’s decision rests upon

substantial evidence, even though there is a possibility of drawing

inconsistent conclusions from the same evidence.          See Arndt, 728
N.W.2d at 393 (“An appellate court should not consider evidence

insubstantial merely because the court may draw different conclusions

from the record.”).

      Citing testimony from Coffey’s experts, the commissioner found

Coffey failed to show by a preponderance of the evidence that a work-

related injury caused his daytime somnolence and osteoarthritis.

Regarding the daytime somnolence, Dr. Joseph Chen testified and

Dr. Donna Bahls indicated in a report that Coffey’s fatigue possibly
stems from his age, a sleep disorder, or one of the numerous other

conditions from which Coffey suffers. Moreover, relating to his chronic
                                     20

ankle pain due to osteoarthritis, Coffey admitted at a 2008 doctor visit

that he has been able to adapt to his right ankle weakness caused by

childhood polio and “does not feel his [current] symptoms are related to

polio.” Although we may not agree with the commissioner’s findings, the

record supports the conclusion that there was insufficient evidence to

establish a causal connection between Coffey’s daytime somnolence and

osteoarthritis in relation to his PPS.
      Accordingly, we affirm the commissioner’s finding that only the

treatment at the University of Iowa on November 28, 2007, for $808, as
well as the treatment at Lucas County Health Center from October 27 to

October 31, 2008, for $609, is causally connected to the work-related

accident.

      VII. Disposition and Summary.

      We reverse that part of the district court judgment affirming the

commissioner’s ruling on the statute of limitations for the petition for

review-reopening. Accordingly, we remand the case to the district court

to reverse the commissioner’s decision        regarding the    statute of

limitations and to remand the case to the workers’ compensation

commissioner with directions.       The district court should direct the

commissioner first to determine the unpaid amounts under the

arbitration award and the review-reopening decisions for medical

expenses, mileage, healing period, permanent partial disability, interest,

and other amounts due under these decisions. Next, the commissioner

should determine the credit due Mid Seven because of the third-party

settlements.    The district court should direct the commissioner in

making the calculations to identify the date of the last payment of weekly
benefits made under the award. If the actual date of the last payment of

weekly benefits made under the award is after the date of the arbitration
                                     21

decision, the three-year limitations period commences from the date of

that payment. If the actual date of the last payment of weekly benefits

made under the award is before the date of the arbitration decision, the

three-year limitations period will commence from the date of the

arbitration decision. If the commissioner finds Mid Seven has not paid

all of the weekly benefits because the credit from the third-party

settlement is inadequate to cover the weekly benefits due under the

award, the three-year limitations period shall commence on the date Mid

Seven’s weekly benefit obligation is fully paid.
      We affirm that part of the district court judgment that affirms the

commissioner’s ruling determining those medical expenses that are

causally connected to the work-related injury.

      AFFIRMED       IN   PART,    REVERSED        IN   PART,   AND   CASE

REMANDED WITH DIRECTIONS.